DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach a vats for transferring and returning resin to a plurality of vats during a 3D printing process.  However, it would have been an obvious matter of design choice to duplicate a single vat to multiple vats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   Further, an updated search has given further rejections based on amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-10 and 14   is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2017/0050389 A1) in view of Yamamoto et al. (US 5248249)
As to claim 1, Lee teaches a resin container (260 in Fig 2) and a vat (30) associated with a 3D printer (abstract) that includes transferring the resin from the main container to the vat, performing a 3D printing process, returning the resin from the vat to the main container and repeating the cycle in paragraphs 0008-0012 and 0031-0036.  Though one of ordinary skill in the art would expect that the resin be reused from the main feed tank based upon the design of the system in the Figures of Lee, Yamamoto teaches reusing the same resin for subsequent build cycles in cols. 3 and 4 et seq. to keep the level of resin high and reduce waste.  Therefore, it would have been obvious at the time of filing that the leftover resin of Lee be reused as taught by Yamamoto to replenish the resin and reduce waste.
Lee and Yamamoto do not show multiple resin vats.  However, it would have been an obvious matter of design choice to duplicate a single vat to multiple vats, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.   
As to claims 2-4 and 6, the resin is replenished by “fresh” resin to maintain viscosity, for example in Lee paragraphs 0005 and 0031-0036 and the height of the resin is measured in paragraph 0012.
As to claims 5 and 7, the resin is filtered and heated in a transfer tank or area (Lee 230/240 in Fig.2) as broadly claimed before it is returned to the main feed tank or container in Lee paragraphs 0031-0042.
As to claims 9-10 and 14, the system as claimed is shown in Lee Figs 2-3, for example, as discussed above relative to the method.

Claims 1-7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yamamoto in view of Landa et al. (US 6776099 B1).
Lee and Yamamoto are discussed above, and includes the limitations of claims 1-7, 9-10 and 14 as discussed above, and relative to claims 11-13 and 15-18, includes the claimed configuration of pipes and valves as shown in Figures 2/3 and a maintenance tank or filter/heating area, but does not include a plurality of vats connected to the main resin container or tank that has their own fluid manifolds.  Lee does include that the main container may have a plurality of inlets and outlets as needed in paragraph 0026.  Landa et al. teaches an industrial printing assembly where printing material is supplied to a plurality of vats in order to operate a plurality of printers at once in column 2 lines 42-67 so that individual cartridges do not have to be changed and down time is reduced in a multi-printer facility in column 1 et seq.  Therefore, it would have been obvious at the time of filing to modify Lee and Yamamoto to include the main container having a plurality of vats and associated return lines as taught by Landa et al. in order to operate a plurality of printers without changing individual cartridges and down time.

Claims 1-7, and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee and Yamamoto in view of Amadio (US 9643362) or Chang (US 2015/0142159 A1)
Lee and Yamamoto are discussed above, and includes the limitations of claims 1-7, 9-10 and 14 as discussed above, and relative to claims 11-13 and 15-18, includes the claimed configuration of pipes and valves as shown in Figures 2/3 and a maintenance tank or filter/heating area, but does not include a plurality of vats connected to the main resin container or tank that has their own fluid manifolds.  Lee does include that the main container may have a plurality of inlets and outlets as needed in paragraph 0026.  Amadio or Chang teaches a 3D printing assembly where printing material is supplied to a plurality of vats in order to incorporate multiple colors or types of resin in a print so that individual cartridges do not have to be changed and down time is reduced (Amadio Figs 3A-3b and col 7 lines 25-65, Chang Fig. 1 and paras 0028-0030)  Therefore, it would have been obvious at the time of filing to modify Lee and Yamamoto to include the main container having a plurality of vats and associated return lines as taught by Amadio or Chang in order to incorporate multiple colors or types of resin in a print so that individual cartridges do not have to be changed and down time is reduced.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELLY M GAMBETTA whose telephone number is (571)272-2668. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KELLY M. GAMBETTA
Primary Examiner
Art Unit 1715



/KELLY M GAMBETTA/               Primary Examiner, Art Unit 1715